Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Marcus on 5/12/22.

The application has been amended as follows: 

In claim 1, line 17, delete “sesame oil, sunflower oil,”
In claim 4, line 3, replace “sesame oil” with “sesamum indicum (sesame) seed oil”
In claim 15, line 19, delete “sesame oil, sunflower oil,”
In claim 19, line 18, delete “sesame oil, sunflower oil,”
In claim 22, line 17, delete “sesame oil, sunflower oil,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 and 9-28 are allowed. Instant claims require a combination of at least 2% of a butter, at least 4% of a combined of at least one oil and at least one triglyceride, with a butter to oil and triglyceride ratio of from about 2:5 to 7:10 and triglyceride to oil ratio of from 1:1 to 6:1; at least one non-ionic surfactant, from about 0.5 to about 5% of at least one thickener, by weight of the composition, wherein the triglyceride is the at least one triglyceride includes at least one of dicaprylyl capric triglyceride or caprylic/capric triglyceride, and wherein the at least one oil is selected from the group consisting of helianthus annuus (sunflower) seed oil, sesamum indicum (sesame) seed oil, coconut oil, jojoba oil, isopropyl palmitate, isononyl isononanoate, apricot oil, dicaprylyl carbonate, and combinations thereof. While cosmetic compositions comprising any of the combinations of oils and butter and oils and triglycerides are known, the prior art does not teach the specific combination of butter, oil as well as triglyceride and in the instant claimed amounts and ratio of butter and oil, as well as a ratio of triglyceride and oil. Applicants have provided evidence that the claimed combination, in claimed amounts and ratios provides velvet textures as opposed to an oily texture with amounts outside the claimed amounts.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611